DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/29/2019 and 10/02/2020 have been placed in record and considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  
In claim 5, line 2, “;” should be a “:” or “-“, and period (“.”) after Table 5.
Appropriate correction is required.

NOTICE for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3, 7 and 13-14 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by Qualcomm Incorporated (R1-166307 "Shortened Processing Time for Downlink 1 ms TTI", of IDS, hereinafter ‘QUALCOMM’).
Regarding claim 1, QUALCOMM teaches a method for sending uplink control information (Page 1/5, Section 2 Discussion Para 1-2: The possibility of reducing the DL timeline. i.e., the delay between the PDSCH and HARQ ACK/NAK, the DL HARQ timing), comprising:
for a terminal supporting P minimum Hybrid Automatic Repeat reQuest (HARQ) timings (Page 4/5 Section 2.6, Para 1: the UE can be scheduled using either n + 3 or n + 4 timing), determining a downlink subframe set S(n) corresponding to the P minimum HARQ timings (Page 4/5, Section 2.6 Para 3: the downlink association sets are dependent on the underlying DL HARQ timing considered in a system. Therefore, the new DL association sets (S(n)) should account for the possibility of updating the HARQ timing from n + 4 to n + 3 and vice versa (P minimum HARQ timings). Note: n+4 is the legacy HARQ timing for LTE TDD, see Section 2.6 Para 2 or defined in the standard 3GPP TS 36.211 version 9.1.0 Pages 10-11 Section 4.2 Frame Structure Type 2 Table 4.2.2), wherein S(n) is a union set of all downlink subframe sets Ψ(n,Ki), P is an integer greater than 1, n is an integer greater than or equal to 0, Ki is an integer greater than 0 , but less than or equal to 4, and i is an integer greater than or equal to 1, but less than or equal to P (Page 4/5, Section 2.6 Para 3: This can be done in two ways. First, the new DL HARQ association set can be defined as the union of the association sets (S(n) is a union set of all downlink subframe sets Ψ(n,Ki)) corresponding to the supported timings. When both n + 4 and n + 3 timings are supported, the new DL HARQ association set for TDD configuration 0 is shown in the table “New DL Association Set for TDD Configuration 0 with n + 3 and n + 4 Using Approach 1”); and
transmitting, by the terminal in an uplink subframe n, a Hybrid Automatic Repeat reQuest ACKnowledgement (HARQ-ACK) corresponding to transmission data in the downlink subframe set S(n) or the downlink subframe set Ψ(n,Ki) (Pages 2/5-3/5 Section 3.4 (should be Section 2.4): DL HARQ using PUCCH resource, when a PUCCH resource in subframe n+4 are assigned two DL grants in subframe n with n+4 timing for HARQ ACK/NCK and in subframe n+1 with n+3 timing for HARQ ACK/NCK respectively, collision may happen. Then report HARQ feedback (transmitting, by the terminal in an uplink subframe n) using fallback operation (i.e. HARQ feedback in n+4 subframe (subframe n) for DL grants in subframe n (n-4)). (Page 4/5, Section 2.6 Para 3: The new DL HARQ association set can be defined as the union of the association sets (S(n) is a union set of all downlink subframe sets Ψ(n,Ki)) corresponding to the supported timings. When both n + 4 and n + 3 timings are supported, the new DL HARQ association set for TDD configuration 0 is shown in the table (New DL Association Set for TDD Configuration 0 with n + 3 and n + 4 Using Approach 1),
wherein before determining the downlink subframe set S(n) corresponding to the P minimum HARQ timings, the method further comprises:
when the terminal performs HARQ-ACK feedback in the uplink subframe n, determining the downlink subframe set Ψ(n,Ki) requiring HARQ-ACK feedback corresponding to each minimum HARQ timing in the uplink subframe n, wherein the P minimum HARQ timings are K1, K2, ..., Kp respectively, K1 > K2 > ...> Kp; and P>1, and i= 1, 2, ..., P (Page 4/5, Section 2.6 Para 3: This can be done in two ways. First, the new DL HARQ association set can be defined as the union of the association sets S(n) is a union set of all downlink subframe sets Ψ(n,Ki)) corresponding to the supported timings. When both n + 4 and n + 3 timings are supported, the new DL HARQ association set for TDD configuration 0 is shown in the table below: (New DL Association Set for TDD Configuration 0 with n + 3 and n + 4 Using Approach 1)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

For TDD Configuration 0 and supporting both n+3 and n+4 DL HARQ,	
P = 2 (P > 1) minimum HARQ timings, based on n+3 and n+4 minimum HARQ timings, giving the earliest UL subframe for HARQ for PDSCH in subframe ‘n’
i.e. DL HARQ in - UL subframe 3 (PDSCH in subframe 0 for P=3) or UL subframe 4 (PDSCH in subframe 0 for P=4 or PDSCH in subframe 1 for P=3) or UL subframe 7 (PDSCH in subframe 1 for P=4) or UL subframe 8 
n = 0, 1, 5, 6 (n >= 0)
Ki = K1 = 3 (configuration with n+3), Ki = K2 = Kp = 4 (configuration with n+4) (0 < Ki =< 4)
1 =< i =<P).

Regarding claim 2, QUALCOMM teaches wherein the terminal determines the minimum HARQ timing used by the subframe according to the downlink control information (Page 1/5, Section 2.1, Para 1: If a UE is able to support different timings, e.g. n + 4 or n + 3, it is necessary to notify the UE about the chosen DL timing. One natural way to do this is to choose the legacy timing when the DL grant is in the common search space (CSS), and a shortened tinting when the DL grant is in the DE-specific search space. (Page 4/5 Section 2.6, Para 1) the UE can be scheduled using either n + 3 or n + 4 timing).

Regarding claim 3, QUALCOMM teaches when the minimum HARQ timing of the downlink subframe received by the terminal is Kx, while the minimum HARQ timing of the last downlink subframe received previously is Ky, and Kx>Ky, performing, by the terminal, a fallback operation of the minimum HARQ timing in the downlink subframe (Pages 2/5-3/5 Section 3.4: when different timings are supported, PUCCH resource collision may happen. (One) approach is to report HARQ 
wherein the downlink subframe has different HARQ timings when the minimum HARQ timings are Kx and Ky, Kx, Ky ϵ {K1, K2, ..., Kp} (Page 5/5) when multiple DL grants with different HARQ timings are associated with a given UL subframe, only one assignment is considered valid. When both n + 4 and n + 3 timings (HARQ timings are Kx and Ky, Kx, Ky ϵ {K1, K2, ..., Kp}, see Page 5/5 Table “New DL Association Set for TDD Configuration 0 with n+3 and n+4 Using Approach 2”) are supported, the UE can take the fallback operation with a higher priority and drop HARQ feedback for the new tinting accordingly).

Regarding claim 7, QUALCOMM teaches wherein the downlink subframe set S(n) is contained in Table 8, 9, 10, 11 or 12;


Table 8



Table 9




Table 10



Table 11



Table 12


(Page 4/5 Table New DL Association Set for TDD Configuration 0 with n + 3 and n + 4 Using Approach 1: the new DL HARQ association set can be defined as the union of the association sets corresponding to the supported timings. When both n + 4 and n + 3 timings are supported, the new DL HARQ association set for TDD configuration 0 is shown in the table below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

 (Although QUALCOMM is explicitly showing the entry for Configuration 0 of Table 8 of the claim, a person skill in the art can use QUALCOMM’s union of n+3 and n+4 to 

Regarding claim 13, QUALCOMM teaches a terminal (Page 5/6, Section 2.6, Para 1: UE), comprising a processor for data processing, a memory for data storage, and a data transceiver for data transmitting and receiving, wherein the memory is stored with computer-executable instructions for executing (Page 5/6, Section 2.6, Para 1: UE):
determining a downlink subframe set S(n) corresponding to P minimum HARQ timings (Page 1/5, Section 2 Discussion Para 1-2: The possibility of reducing the DL timeline. i.e., the delay between the PDSCH and HARQ ACK/NAK, the DL HARQ timing. (Page 4/5 Section 2.6, Para 1) the UE can be scheduled using either n + 3 or n + 4 timing. (Page 4/5, Section 2.6 Para 3) the downlink association sets are dependent on the underlying DL HARQ timing considered in a system. Therefore, the new DL association sets (S(n)) should account for the possibility of updating the HARQ timing from n + 4 to n + 3 and vice versa (P minimum HARQ timings). Note: n+4 is the legacy HARQ timing for LTE TDD, see Section 2.6 Para 2 or defined in the standard 3GPP TS 36.211 version 9.1.0 Pages 10-11 Section 4.2 Frame Structure Type 2 Table 4.2.2), wherein S(n) is a union set of all downlink subframe sets Ψ(n,Ki), P is an integer greater than 1, n is an integer greater than or equal to 0, Ki is an integer greater than 0, but less than or equal to 4, and i is an integer greater than or equal to 1, but less than or equal to P (Page 4/5, Section 2.6 Para 3: This can be done in ); and
sending, by the terminal in an uplink subframe n, a Hybrid Automatic Repeat reQuest ACKnowledgement (HARQ-ACK) corresponding to transmission data in the downlink subframe set S(n) or the downlink subframe set Ψ(n,Ki) (Pages 2/5-3/5 Section 3.4 (should be Section 2.4):  DL HARQ using PUCCH resource, when a PUCCH resource in subframe n+4 are assigned two DL grants in subframe n with n+4 timing for HARQ ACK/NCK and in subframe n+1 with n+3 timing for HARQ ACK/NCK respectively, collision may happen. Then report HARQ feedback (transmitting, by the terminal in an uplink subframe n) using fallback operation (i.e. HARQ feedback in n+4 subframe (subframe n) for DL grants in subframe n (n-4)). (Page 4/5, Section 2.6 Para 3: The new DL HARQ association set can be defined as the union of the association sets (S(n) is a union set of all downlink subframe sets Ψ(n,Ki)) corresponding to the supported timings. When both n + 4 and n + 3 timings are supported, the new DL HARQ association set for TDD configuration 0 is shown in the table (New DL Association Set for TDD Configuration 0 with n + 3 and n + 4 Using Approach 1),
wherein the computer-executable instructions are used for executing: when performing HARQ- ACK feedback in the uplink subframe n (Pages 2/5-3/5 n) using fallback operation (i.e. HARQ feedback in n+4 subframe (subframe n) for DL grants in subframe n (n-4))), determining the downlink subframe set Ψ(n,Ki)  requiring HARQ-ACK feedback corresponding to each minimum HARQ timing in the uplink subframe n, wherein the P minimum HARQ timings are K1, K2, Kp respectively, K1>K2> ... >Kp; and P>1, and i=l, 2, ..., P (Page 4/5, Section 2.6 Para 3: This can be done in two ways. First, the new DL HARQ association set can be defined as the union of the association sets (S(n) is a union set of all downlink subframe sets Ψ(n,Ki)) corresponding to the supported timings. When both n + 4 and n + 3 timings are supported, the new DL HARQ association set for TDD configuration 0 is shown in the table below: (New DL Association Set for TDD Configuration 0 with n + 3 and n + 4 Using Approach 1)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

For TDD Configuration 0 and supporting both n+3 and n+4 DL HARQ,	
P = 3 or 4 (P > 1), the earliest UL subframe for HARQ for PDSCH in subframe ‘n’
i.e. DL HARQ in - UL subframe 3 (PDSCH in subframe 0 for P=3) or UL subframe 4 (PDSCH in subframe 0 for P=4 or PDSCH in subframe 1 for 
n = 0, 1, 5, 6 (n >= 0)
Ki = K1 = 3 (configuration with n+3), Ki = K2 = 4 (configuration with n+4) (0 < Ki =< 4)
1 =< i =<P).

Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 2.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 15 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by Qualcomm Incorporated (R1-166307 "Shortened Processing Time for Downlink 1 ms TTI", of IDS, hereinafter ‘QUALCOMM’) or in the alternative under 35 U.S.C. 103 as being unpatentable over QUALCOMM in view of Nokia et al. (R1-167016 "Latency Reduction for FS2 with 1-ms TTI", of IDS, hereinafter ‘NOKIA’).
Regarding claim 4, QUALCOMM teaches wherein for a Time Division Duplexing (TDD) system, the downlink subframe set Ψ(n,Ki) is determined according to at least one of the minimum HARQ timing, uplink and downlink configurations, and downlink-reference uplink and downlink configurations (Page 4/5, Section 2.6 Para 3: This can be done in two ways. First, the new DL HARQ association set can be defined as the union of the association sets S(n) is a union set of all downlink subframe sets Ψ(n,Ki)) corresponding to the supported timings. When both n + 4 and n + 3 timings are supported, the new DL HARQ association set for TDD 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	The above showing for a particular TDD uplink and downlink configuration (in this case configuration 0) the downlink frame set is determined by minimum HARQ timing, and downlink-reference uplink and downlink configurations).
However, assuming arguendo that the claim must be so narrowly construed such that QUALCOMM does not explicitly disclose wherein for a Time Division Duplexing (TDD) system, the downlink subframe set Ψ(n,Ki) is determined according to at least one of the minimum HARQ timing, uplink and downlink configurations, and downlink-reference uplink and downlink configurations, since QUALCOMM is only one uplink and downlink configuration, does not show determination based on (plurality of) uplink and downlink configurations, then alternatively,
In an analogous art, NOKIA teaches wherein for a Time Division Duplexing (TDD) system, the downlink subframe set Ψ(n,Ki) is determined according to at least one of the minimum HARQ timing, uplink and downlink configurations, and downlink-reference uplink and downlink configurations (Page 2: able 1: Downlink association set index K : {k 0 , k 1 , •.. k M _ 1 } for TDD [TS 36.213], Table 2: An example of Downlink association set with 2 ms (N+2) minimum HARQ-ACK delay, Table 3: An example of Downlink association set with 3 ms (N+3) minimum HARQ-ACK delay).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Table 2: An example of Downlink association set with 2 ms (N+2) minimum HARQ-ACK delay

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Table 3: An example of Downlink association set with 3 ms (N+3) minimum HARQ-ACK delay

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of NOKIA to the system of QUALCOMM in order to take the advantage of a technique for reducing delay associated with HARQ feedback and UL scheduling without impacting the TTI length significantly improving average HARQ-feedback latency (NOKIA: Page 1 Section 2 Para 1, Page 3 Para 4).

Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm Incorporated (R1-166307 "Shortened Processing Time for Downlink 1 ms TTI", of IDS, hereinafter ‘QUALCOMM’) in view of Nokia et al. (R1-167016 "Latency Reduction for FS2 with 1-ms TTI", of IDS, hereinafter ‘NOKIA’).
Regarding claim 5, QUALCOMM does not expressly disclose wherein the downlink subframe set Ψ(n,Ki) is obtained according to Table 1, 2, 3, 4, 5 or 7;

Table 1



Table 2







Table 7



Tab
0.5



Table 5


NOKIA teaches wherein the downlink subframe set Ψ(n,Ki) is obtained according to Table 1, 2, 3, 4, 5 or 7 (Pages 1-2, Section 2: DL HARQ-ACK timing is determined based on a DL association set indexing as show in table 1 below. In essence, the entries in the table indicate the HARQ-ACK delay in terms of subframes.


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


On the other hand, if the UE is capable of processing TIIs faster, the associated HARQ-ACK feedback time could be shortened as shown in Table 2. In here the assumptions for minimum HARQ-ACK delay is 2 subframes. However, depending on the agreements other value(s) can be considered as well.
Table 2: An example of Downlink association set with 2 ms (N+2) minimum HARQ-ACK delay

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Assuming that a HARQ-Ack timing ofN+3 can only be achieved, the following downlink association indexes apply:
Table 3: An example of Downlink association set with 3 ms (N+3) minimum HARQ-ACK delay

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


The above Tables 1, 2 and 3, are similar to Table 1, Table 4 and Table 5 of the claim)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of NOKIA to the system of QUALCOMM in order to take the advantage of a technique for reducing delay associated with HARQ feedback and UL scheduling without impacting the TTI length significantly improving average HARQ-feedback latency (NOKIA: Page 1 Section 2 Para 1, Page 3 Para 4).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm Incorporated (R1-166307 "Shortened Processing Time for Downlink 1 ms TTI", of IDS, hereinafter ‘QUALCOMM’) in view of Qin, Z. (US20160330010, hereinafter ‘QIN’).
Regarding claim 6, QUALCOMM does not ex[licitly disclose wherein elements in the downlink subframe set 8(n) are sorted according to an order of Ψ(n,K1), Ψ(n,K2), …., Ψ(n,Kp); and for the same elements contained in two or more than two sets Ψ(n,K1), Ψ(n,K2), …., Ψ(n,Kp), the set S(n) only contains the element that appears for the first time.
In an analogous art, QIN teaches wherein elements in the downlink subframe set 8(n) are sorted according to an order of Ψ(n,K1), Ψ(n,K2), …., Ψ(n,Kp) (Para [0072]: the multiple optional PUCCH feedback timing of overlapping downlink subframes may be ranked (sorted) in the ascending order according to their time-delay); and for the same elements contained in two or more than two sets Ψ(n,K1), Ψ(n,K2), …., Ψ(n,Kp), the set S(n) only contains the element that appears for the first time (Para [0072]: the feedback timing with the lowest time-delay may be selected to be followed if corresponding uplink resources can be obtained on a carrier or a carrier cluster when following the feedback timing with the lowest time-delay (appears for the first time after ranked or sorted). In this way, the timing adjustment as shown in Table 6 of FIG. 6 may be obtained).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of QIN to the QIN: Para [0007]).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm Incorporated (R1-166307 "Shortened Processing Time for Downlink 1 ms TTI", of IDS, hereinafter ‘QUALCOMM’) in view of Park, D. H. (US20150146588, hereinafter ‘PARK’).
Regarding claim 8, QUALCOMM does not explicitly disclose wherein the transmitting, by the terminal in the uplink subframe n, the HARQ-ACK of the transmission data in the downlink subframe set S(n) or the downlink subframe set Ψ(n,Ki) comprises:
determining a channel selection table, a HARQ-ACK codebook size of each serving cell, and a HARQ-ACK order used when the HARQ-ACK is sent in a Physical Uplink Control Channel (PUCCH).
In an analogous art, PARK teaches wherein the transmitting, by the terminal in the uplink subframe n, the HARQ-ACK of the transmission data in the downlink subframe set S(n) or the downlink subframe set Ψ(n,Ki) comprises:
determining a channel selection table, a HARQ-ACK codebook size of each serving cell, and a HARQ-ACK order used when the HARQ-ACK is sent in a Physical Uplink Control Channel (PUCCH) (Para [0114]: A HARQ ACK/NACK may be transmitted through PUCCH format 1b based on channel selection. (Fig. 15, Para [0143]) When PDSCH transmission is executed in only one of a legacy DL subframe 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of PARK to the system of QUALCOMM in order to take the advantage of a technique for improving transmitting a HARQ ACK/NACK, which may be applicable to the TDD-FDD CA (PARK: Para [0106]).

Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 8.

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm Incorporated (R1-166307 "Shortened Processing Time for Downlink 1 ms TTI", of IDS, hereinafter ‘QUALCOMM’) in view of Lee et al. (US20190372721, with priority of us-provisional-application US 62401839, hereinafter ‘LEE’).
Regarding claim 12, QUALCOMM teaches wherein the transmitting, by the terminal in the uplink subframe n, the HARQ-ACK of the transmission data in the downlink subframe set Ψ(n,Ki) comprises:
when the terminal receives scheduling with a minimum timing Ka in a downlink subframe m, not sending, by the terminal, a HARQ-ACK corresponding to the scheduling when the terminal receives scheduling with a HARQ minimum timing Kb in (Ka-Kb) subframes after the downlink subframe m, wherein Kb<Ka, Ka,Kb ϵ {Ki, K2, ..Kp} (Page 3/5, Section 2.5:  Depending on both the UE capability and the DL HARQ timing that can be supported over each CC, the DL timing of each UE per-CC can be specified. For example, a UE can be configured with n + 4 on the PCell and n + 3 over a subset of SCells. When different DL HARQ timings are supported over different CCs, PUCCH resources may collide. This is shown in the figure below (see Figure on Page 3/5), where a PUCCH resource at subframe n + 4 has to report UCI for PDSCHs scheduled over PCell at subframe n and an SCell at subframe n + 1. (Second Approach) The chosen DL HARQ timings for a given user are identical over all CCs. As an example, if handling n + 3 over all CCs is feasible for a given UE, then the UE is scheduled using n + 3 over all CCs (implying scheduling with a minimum timing Ka is ignored or not sending, by the terminal, a HARQ-ACK corresponding to the scheduling (of n+4 or Ka) when the terminal receives scheduling with a HARQ minimum timing Kb (n+3) in (Ka-Kb) subframes ((n+4) - (n+3))); and sending a HARQ-ACK of the downlink subframe m in the uplink subframe n, wherein m is an integer different from n, and greater than or equal to 0 (Page 3/5, Section 2.5:  (Second Approach) The chosen DL HARQ timings for a given user are identical over all CCs. As an example, if handling n + 3 over all CCs is feasible for a given UE, then the UE is scheduled using n + 3 over all CCs (implying transmitting on n+4 subframe based on n+3 scheduling, see Figure on Page 3/5).
m, not sending, by the terminal, a HARQ-ACK corresponding to the scheduling when the terminal receives scheduling with a HARQ minimum timing Kb in (Ka-Kb) subframes after the downlink subframe m, wherein Kb<Ka, Ka,Kb ϵ {Ki, K2, ..Kp}; and sending a HARQ-ACK of the downlink subframe m in the uplink subframe n, wherein m is an integer different from n, and greater than or equal to 0.
In an analogous art, LEE teaches a FDD system, when the terminal receives scheduling with a minimum timing Ka in a downlink subframe m, not sending, by the terminal, a HARQ-ACK corresponding to the scheduling when the terminal receives scheduling with a HARQ minimum timing Kb in (Ka-Kb) subframes after the downlink subframe m, wherein Kb<Ka, Ka,Kb ϵ {Ki, K2, ..Kp}; and sending a HARQ-ACK of the downlink subframe m in the uplink subframe n, wherein m is an integer different from n, and greater than or equal to 0 (Para [0111]: Even in the FDD system, when DL-to-UL Tx timing for a UL grant received in subframe #n is set to 4 ms (Ka), DL-to-UL Tx timing for a UL grant received in subframe #n+1 (scheduling timing Kb in (Ka-Kb) subframes after the downlink subframe m) is set to 3 ms (Kb), the PUSCH transmission timings for the two UL grants may overlap as subframe # n+4 (sending a HARQ-ACK of the downlink subframe m in the uplink subframe n, wherein m is an integer different from n). In this case, the UE may assume that the PUSCH scheduling for a specific UL grant is valid. Specifically, in the above-described case, an overriding operation may be defined, in which the UE considers the PUSCH scheduling 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of LEE to the system of QUALCOMM in order to take the advantage of a technique for uplink transmission such as HARQ feedback or uplink data transmission in a wireless communication system supporting reduction of latency, providing faster access to the Internet for the end users (LEE: Para [0003-0004]).

Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 12.


Allowable Subject Matter
Claims 9-11 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and in intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 9, QUALCOMM, NOKIA, QIN and PARK either alone or in combination fails to teach , wherein when the terminal is configured as HARQ-ACK 
when the terminal is configured as a PUCCH format 3, a single codeword stream transmission mode or a double codeword stream transmission mode is configured and spatial binding is enabled, the HARQ-ACK codebook size L of each serving cell is equal to M; and when the double codeword stream transmission mode is configured and the spatial binding is not enabled, the HARQ-ACK codebook size L of each serving cell is equal to 2M,

Claims 10-11 being dependent on claim 9 are interpreted same as claim 9.
Claims 17-18 being analogous to claim 9-10 are interpreted same as claims 9-10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
He et al. (US20130301490), describing scheduling and hybrid automatic repeat request (HARQ) timing indication for an uplink-downlink (UL-DL) reconfiguration
Papasakellariou, Arris (US20140269453), describing computing and transmitting channel state information in adaptively configured TDD communication systems
Li et al. (US20140219113), describing methods and radio network nodes for measuring interference
Park, Dong H. (US20150215079), describing method and apparatus for transmitting HARQ ACK/NACK
Wu et al. (US20160014753), describing time domain multiplexing UL transmission on multiple serving cells for a mobile station with single transmitter
Guan et al. (US20190081764), describing feedback information transmission method, related device, and communications system
Song et al. (US20140286206), describing TDM-based resource partition between two radio base stations
RUIZ DELGADO et al. (US20150173102), describing terminal apparatus, base station apparatus, communication system, communication method, and integrated circuit
Chen et al. (US20180014301), describing latency reduction techniques in wireless communications
Li et al. (US20190182011), describing DL HARQ timing in TDD with 1 ms TTI and reduced processing time
3GPP, TS 36.211 version 9.1.0 Release 9
Lee et al. (us-provisional-application US 62401839), describing UL transmission timing with shortened processing time
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAH M RAHMAN/Examiner, Art Unit 2413